MEMORANDUM**
John M. Keefe appeals the judgment of the district court dismissing his civil rights action for lack of subject matter jurisdiction and improper venue. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for improper venue. Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1253 (9th Cir.1997). We affirm.
The district court correctly dismissed Keefe’s civil rights action for improper venue because it is undisputed that the Washington State Bar Association does not reside in, nor did a substantial part of the events forming the basis of Keefe’s claims take place in the Central District of California. See 28 U.S.C. § 1391(b)(l)-(2); King v. Russell, 963 F.2d 1301, 1304 (9th Cir.1992) (per curiam). All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.